ClaeicsoN, J.
The first question involved: Did tbe accident resulting in tbe injury to Ewell C. Parrish, tbe plaintiff, arise out of and in tbe course of bis employment? We think so.
Public Laws 1929, cb. 120, known as tbe North Carolina Workmen’s Compensation Act, sec. 2(f), is as follows: “'Injury’ and 'personal injury’ shall mean only injury by accident arising out of and in tbe course of tbe employment, and shall not include a disease in any form except where it results naturally and unavoidably from tbe accident.”
In Davis v. Veneer Corp., ante, at p. 265-6, tbe law is stated: “In order that compensation may be due tbe injury must arise out of and also be received in tbe course of tbe employment — neither alone is enough. It is not easy ... to give comprehensive definition of these words ... an injury received, in tbe course of tbe employment when it comes while tbe workman is doing tbe duty which be is employed to perform. It 'arises out of tbe employment’ when there is ... a causal connection between tbe conditions under which tbe work is required to be done and tbe resulting injury. ... If tbe injury can be seen . ■. . to have been contemplated by a reasonable person familiar with tbe whole situation, . . . then it 'arises out of tbe employment.’ Tbe causative danger must be peculiar to tbe work and not common to tbe neighborhood.” Chief Justice Rugg in McNichcFs case, 102 N. E., 697 (Mass.), N. C. Industrial Commission Report, 131. Similar definition occurs in tbe case of Wirta v. North Butte Mining Co., 210 Pac., 332, 30 A. L. R., 964, in these words: “Tbe words 'in tbe course of an employment’ refer to tbe time, place, and circumstances under which tbe accident took place, and an accident arises 'in tbe course of tbe employment’ if it occurs while tbe employee is doing tbe duty which be is employed to perform.”
*658Tbe plaintiff was a salesman for defendant, Armour & Company. His duties were to sell their products and collect for them. Paschall’s Bakery was a customer and there was “some mix-up he had on shortening.” Paschall and plaintiff had an engagement to meet to straighten the matter out the evening plaintiff was injured. Plaintiff went to Paschall’s place of business about 6 o’clock, but he was busy with customers. Plaintiff drove home, ate his supper and on his way back to meet the engagement with Paschall, he deviated about 3,500 feet to go by the University Pharmacy, where he ran an account, to purchase some cigars, etc., as he was out of them, and that was the closest way to get them on his way to meet his appointment. He was injured as a result of a collision in going the round about way.
Plaintiff testified, in part: “On the night of the injury I was in the company’s automobile. It was a Ford coupe. I keep the car in'the garage at my home on Duke Street. That had been my custom ever since my employment. It was the custom to make trips after business hours in the interest of my employer. I do not know what you mean by hours — we never know hours. There is a rule among ourselves that we get there about seven in the morning and sometimes we get there at three in the afternoon and sometimes eight and ten in the evening. I'work until my duties are performed. ... I have been working for Armour & Company four and one-half years. I have no hours of work. I work until I perform my duties of the day. When the accident occurred I had not reached the drug store. I was going the most direct route to the drug store to get the cigars, at the time of the injury. Q. Was it ever customary for you salesmen to carry cigars for the convenience of your prospective customers. A. It is. Yes, Mr. Dorsett, I can’t say for the others, but it is a custom of mine to always have cigars, cigarettes and chewing tobacco. Q. When you left your home that evening did you leave for the purpose of going to Paschall’s Bakery or the drug store? A. To the bakery. Q. And it was a mere incident that you went to the drug store? A. Yes, sir. Had it not been for the bakery I would not have gone to the drug store. . . . I would not have gone by the drug store but for the fact that I was going to Paschall’s Bakery that night. My ultimate objective was to go to the bakery.”
In Duncan v. Overton, 182 N. C., at p. 82, is the following: “The father having placed his son in charge of the machine to bring it from Nashville to the A. and E. College at Raleigh, and thence to the garage, is responsible for injuries accruing from the negligence of his agent while in charge of the machine on that errand, and is not released therefrom by an accidental divergence in discharging the duty entrusted to him before the driver reached the garage, such as is testified to in this case.” Jeffrey v. Mfg. Co., 197 N. C., 724.
*659“Plaintiff’s deceased was employed during the nighttime at a produce commission bouse. He bad begun work at midnight, and, at about 4 a.m., together with a customer to whom he had been talking, regarding some products which he wished to buy, he crossed the street to go to a restaurant for a cup of coffee, as was the custom among employees. He was struck by a motor truck, and died as a result of his injuries. Affirming an award, the Court held that crossing the street to get a cup of coffee did not constitute an abandonment of the employment under the circumstances, and that deceased’s injuries arose out of and in the course of his employment. Clark v. Voorhees, 194 N. Y. App. Div., 13, 184 N. Y. Sup., 888 (1920). The case of Rainford v. Chicago City Ry. Co., 289 Ill., 124 N. E., 643 (1919), affirming 213 Ill. App., 648 (1919), was an action at law against an employer to recover damages for personal injuries. The principal question in the case, however, was whether the accident arose out of and in the course of the plaintiff’s employment within the meaning of the compensation act. The facts were as follows: Plaintiff was a conductor in the employ of the defendant. His run ordinarily terminated at a point where there was a restaurant and where there was a stopover of a few minutes that he might procure lunch. On the occasion in question his run had been extended to a point where there was no lunch room at the lunch period. However, the car passed in close proximity to his home at an intermediate point, and he requested the motorman to stop at his home that he might order lunch prepared so that he could pick it up on his return trip and eat it at the end of the run. When the car stopped, as requested by him, he started to cross the adjacent track and was struck by a car while thereon and injured. Affirming a judgment of the appellate court which had sustained a judgment of the Superior Court in plaintiff’s favor, the Court held that the accident arose out of and in the course of plaintiff’s employment, saying: ‘That which is reasonably necessary to the health and comfort of an employee, although personal to him, is incidental to the employment and service. ... It cannot be doubted that it was reasonably necessary and incidental to his employment that the plaintiff should have his lunch at the time and place allowed by the defendant for that purpose, and if it was reasonably necessary and proper for him to attempt to make the arrangement he did, then, as a matter of law, the injury did arise out of and in the course of his employment.” 20 Negligence Compensation Cases (Anno.), at pp. 559-560.
The plaintiff was on duty for Armour & Company, when he left his home to see the customer, and the deviation for the cigars, etc., we do not think such as would bar his recovery under the liberal construction generally given by this and other courts to the Workmen’s Compensation Act. We think plaintiff’s injury was “by accident arising out of *660and in the course of the employment.” When plaintiff left home he was on duty for his employer, and the deviation was incidental to his employment.
In D’Aleria v. Shirey, 286 Fed. Rep., at p. 525, we find: “If a servant, while about his master’s business, makes a deviation of a few blocks for ends of his own, the master is nevertheless liable,” citing numerous authorities. Jones v. Weigand, 134 Appellate Div. of N. Y. Reports, 654; Bryan v. Bunis, 208 Appellate Div. of N. Y. Reports, 389; Taylor v. Hogan Milling Co., 129 Kan., 370, 66 A. L. R., 752.
Speaking to the subject in Pollock on Torts, 6th ed., at p. 84, we find: “Whether the servant is really bent on his master’s affairs or not is a question of fact, but a question which may be troublesome. Distinctions are suggested by some of the reported cases which are almost too fine to be acceptable. The' principle, however, is intelligible and rational. Not every deviation of the servant from the strict execution of duty, nor every disregard of particular instructions, will be such an interruption of the course of employment as to determine or suspend the master’s responsibility. But where there is not merely deviation, but a total departure from the course of the master’s business, so that the servant may be said to be ‘on a frolic of his own,’ the master is no longer answerable for the servant’s conduct.”
We think the above author analyzes the matter clearly and succinctly. The decisions are in conflict in the different jurisdictions.
In Williams v. Thompson, ante, at p. 465, we find: “The findings of fact by the Industrial Com mission in a hearing before them is conclusive upon appeal when there is sufficient competent evidence to sustain the award. Southern v. Cotton Mills, ante, 165.”
This exception and assignment of error by the defendants cannot be sustained.
The second question: Was there any evidence to support the finding by the Commissioner to the effect that the claimant sustained a complete loss of hearing in the left ear? We think so.
Public Laws 1929, ch. 120, sec. 30(s), is as follows: “For the complete loss of hearing in one ear, sixty per centum of average weekly wages during seventy weeks; for the complete loss of hearing in both ears, sixty per centum of average weekly wages during one hundred and fifty weeks.”
The Commission found “As a result of the accident the plaintiff has sustained complete loss of hearing of his left ear.”
Without reviewing it, as the evidence is heretofore set forth, we think that there was sufficient competent evidence to sustain this finding of fact; that being the case, the finding is binding on us. Public Laws 1929, ch. 120, supra, sec. 60, in part is as follows: “The award of the Commission, as provided in section fifty-eight, if not reviewed in due *661time, or an award of the Commission upon such review, as provided in section fifty-nine, shall be conclusive and binding as to all questions of fact,” etc.
We do not think this exception and assignment of error by the defendants can be sustained.
From a careful review of the case, the judgment of the court below is
Affirmed.